Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0705
                     Lower Tribunal No. F01-34564A
                          ________________


                           Michael LoCascio,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Michael LoCascio, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Michael LoCascio appeals the denial of a successive motion for post-

conviction relief. Including direct appeal, this is the third time he has raised

some of these issues, and at least the second time he has raised the rest.

Mr. LoCascio claims newly discovered evidence warrants an evidentiary

hearing. However, Mr. LoCascio has previously presented these issues,

along with the purported relevant evidence, before both the trial court and

this Court. Each time, this Court found no merit to the claims. See LoCascio

v. State, No. 3D12-574, 2012 WL 1109484 (Fla. 3d DCA Apr. 4, 2012); see

also LoCascio v. State, 76 So. 3d 304 (Fla. 3d DCA 2011).

      Affirmed.




                                       2